Citation Nr: 1746507	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residual of burns to the face.

3. Entitlement of service connection for residuals of burns to the dorsum of both hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and his nephew


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1957 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO. Additionally, he, his sister, and his nephew testified at a Board hearing before the undersigned Veterans Law Judge in February 2017. Transcripts of both hearings are of record. In May 2017, the Board remanded the issues listed on the title page for additional development, and the case now returns for further appellate review.   

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). While strict compliance to the terms of the remand is not necessary, there must be at least a substantial compliance to the remand orders. D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In May 2017, the Board remanded the Veteran's claims for service connection, in part, in order to obtain any outstanding service records pertaining to the Veteran's alleged hospitalization at Eglin Air Force Base for a month between February 1957 and August 1958 as a result of an in-service explosion from any appropriate source.  It appears that such records were obtained in June 2017 and confirm hospitalization for 2nd and 3rd degree thermal burns of the face and both hands from May 1957 to June 1957.

The Board further directed that the Veteran be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims and, thereafter, obtain such records, to include any VA treatment records dating since August 2012; afford him a VA examination so as to address the nature and etiology of any residuals related to his claimed in-service burns to his face and the dorsum of both hands, to include scars; and obtain an addendum opinion addressing the etiology of his bilateral hearing loss.  However, such development has not yet been accomplished.  Furthermore, the AOJ has not readjudicated the Veteran's claims or provided a supplemental statement of the case to him.  Therefore, another remand is necessary in order to ensure compliance with the Board's May 2017 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since August 2012, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any residuals related to his in-service burns to his face and the dorsum of both hands, to include scars. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner must identify all current residuals found on the Veteran's face and hands, to include scars. If the Veteran previously had any residuals, but are no longer extant, the examiner should indicate when such condition resolved. 

(B) For all identified residuals, the examiner must opine as to whether such residuals at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include the in-service explosion and/or subsequent treatment for 2nd and 3rd degree thermal burns of the face and both hands.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved, and the lay assertions of the Veteran and his family should be considered in giving any opinion.

3. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the July 2012 audiological examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the July 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) After a review of the entire record, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include his in-service noise exposure and/or explosion. 

(B)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss manifested within one year of the Veteran's service separation in October 1960, i.e., by October 1961, and, if so, describe the manifestations. 

As the Veteran's service treatment records are presumed destroyed while in the government's custody (through no fault of the Veteran's), the examiner is advised that the sole basis of a negative opinion cannot rely on the absence or silence in the Veteran's service treatment records.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved, and the lay assertions of the Veteran and his family, to include his continuity of symptomatology, should be considered in giving any opinion.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

